Exhibit 99.1 NEWS RELEASE CONTACT:Phil Franklin, Vice President, Operations Support, CFO and Treasurer (773) 628-0810 LITTELFUSE REPORTS THIRD QUARTER RESULTS CHICAGO, November 3, 2011 – Littelfuse, Inc. (NASDAQ:LFUS) today reported sales and earnings for the third quarter of 2011. Third Quarter Highlights ● Sales were $174.0 million for the third quarter of 2011, a 6% increase compared to the third quarter of 2010 and a 1% sequential decline compared to the second quarter of 2011. ● On a GAAP basis, diluted earnings per share for the third quarter of 2011 increased to $1.12 from $1.04 in the third quarter of 2010 due primarily to a lower effective tax rate and favorable currency translation effects. The lower tax rate was primarily the result of more income earned in low-tax jurisdictions and several favorable adjustments. ● Adjusted (non-GAAP) earnings for the third quarter were $1.20 per share (see Supplemental Schedule on page 9). The adjustment to GAAP earnings was primarily to remove non-cash impairment charges related to legacy real estate holdings.Adjusted earnings were above guidance of $1.00 to $1.10 due primarily to the aforementioned tax rate and currency adjustments. ● Sales and order trends by business unit were as follows: o Automotive sales increased 39% year over year.Cole Hersee (acquired in December 2010) contributed $11.7 million for the quarter. Excluding Cole Hersee, automotive sales increased 5% year over year due to increased demand in Asia and Europe and the effects of a stronger euro. o Electrical sales increased 17% year over year due to continued organic growth in protection relays and custom mining products and the addition of Selco (acquired in August 2011), partially offset by weaker power fuse sales primarily for solar applications. o Electronics sales declined 7% year over year and 5% sequentially as channels reduced inventory in anticipation of weaker demand in the fourth quarter. -more- Page 2 o The electronics order rate dropped off sharply in the third quarter reflecting distributors’ desire to reduce inventories heading into an uncertain economic environment in the seasonally slower part of the year.The electronics book-to-bill ratio for the third quarter was 0.73, although this improved significantly in October. ● Cash provided by operating activities was $37.9 million for the third quarter of 2011 and stands at $84.0 million through nine months.Capital expenditures through nine months were $12.4 million. ● The company repurchased 859,029 shares of its common stock in the third quarter of 2011 at an average price of $43.18. ● On October 28, 2011 the Board of Directors increased the share repurchase authorization from 1 million to 1.5 million shares.This provides authority to purchase up to 640,971 additional shares between October 28, 2011 and the April 30, 2012 expiration date. “We were very pleased with the performance of our automotive and electrical businesses in the third quarter,”said Gordon Hunter, Chief Executive Officer.“Both businesses continue to post strong sales and earnings, and their end markets seem to be holding up well.Electronics was also a significant contributor for the quarter, but orders continued the weakening trend that began in May, setting up a challenging fourth quarter for this business. The main issue seems to be distributor inventory de-stocking, since end demand generally remains solid.” “Operational execution continues to be crisp, driving solid financial performance,” said Phil Franklin, Chief Financial Officer.“Earnings per share for the third quarter were near an all-time high and free cash flow is on track to exceed $100 million this year for the first time ever.” “Our recent acquisitions are serving us well,” said Hunter.“Growth continues unabated at Startco.Nine months into the Cole Hersee integration, design-win momentum is increasing and profitability is steadily improving.Selco, our most recent acquisition, is looking like a great fit with Startco and is already generating excitement in the market with some new products.” Outlook “We expect the automotive and electrical businesses to continue to perform well through the fourth quarter and into next year,” said Hunter.“However, we expect a meaningful pull-back in the electronics business in the fourth quarter, as distributors bring inventory in line with their lower, near-term growth expectations. -more- Page 3 We believe the distributor inventory correction will likely bleed into the first quarter, but at this point we are not anticipating any sustained weakness in end demand.” ● Total sales for the fourth quarter are expected to be in the range of $140 to $150 million.At the midpoint of this range, year-over-year sales growth by business unit is estimated as follows: o Automotive (ex Cole Hersee) 6% o Electronics -18% o Electrical (ex Selco) 13% o Total Littelfuse (ex CH and Selco) -7% o Total Littelfuse 2% ● Earnings for the fourth quarter of 2011 are expected to be in the range of $0.60 to $0.70 per diluted share. “The fourth quarter will be challenging as we struggle with the inventory correction in the electronics business,” said Franklin.“We are carefully controlling discretionary spending and inventory levels, but we are not reducing funding for any of our critical growth initiatives.With the sales contribution from these growth initiatives combined with our low-cost model, we expect to perform better than ever before through difficult periods such as this.” “Our initial outlook for 2012 calls for continued growth in the electrical and automotive businesses, while the electronics business is expected to recover from the inventory correction after a slow start to the year,” said Hunter. “Overall in 2012, we expect modest growth in sales and earnings over 2011.” Dividend The company will pay a cash dividend of $0.18 per common share on December 5, 2011 to shareholders of record at the close of business on November 21, 2011. Conference Call Webcast Information Littelfuse will host a conference call today, Thursday, November 3, 2011 at 11:00 a.m. Eastern/10:00 a.m. Central time to discuss the third quarter results.The call will be broadcast live over the Internet and can be accessed through the company’s Web site: www.littelfuse.com.Listeners should go to the Web site -more- Page 4 at least 15 minutes prior to the call to download and install any necessary audio software.The call will be available for replay through December 31, 2011 and can be accessed through the Web site listed above. About Littelfuse Littelfuse, Inc. is the worldwide leader in circuit protection with 2010 revenues of $608 million. Founded in 1927, Littelfuse offers the industry’s broadest and deepest portfolio of circuit protection products and solutions. Backed by industry-leading technical support, design and manufacturing expertise, Littelfuse devices protect products in virtually every market that uses electrical energy, from consumer electronics to automobiles to industrial equipment. In addition to its Chicago, Illinois, world headquarters, Littelfuse has more than 20 sales, distribution, manufacturing and engineering facilities in the Americas, Europe and Asia. Technologies offered by Littelfuse include Fuses; Gas Discharge Tubes (GDTs); Positive Temperature Coefficient Devices (PTCs); Protection Relays; PulseGuard® ESD Suppressors; SIDACtor® Devices; TVS Diode Arrays (SPA™ Family of Products); Switching Thyristors; TVS Diodes and Varistors.The company also offers a comprehensive line of highly reliable Electromechanical and ElectronicSwitch and Control Devices for commercial and specialty vehicles, as well as underground Power Distribution Centers for safe control and distribution of electricity in mining operations. For more information, please visit Littelfuse’s Web site at www.littelfuse.com. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995. The statements in this press release that are not historical facts are intended to constitute “forward-looking statements” entitled to the safe-harbor provisions of the PSLRA. These statements may involve risks and uncertainties, including, but not limited to, risks relating to product demand and market acceptance, economic conditions, the impact of competitive products and pricing, product quality problems or product recalls, capacity and supply difficulties or constraints, coal mining exposures reserves, failure of an indemnification for environmental liability, exchange rate fluctuations, commodity price fluctuations, the effect of the company’s accounting policies, labor disputes, restructuring costs in excess of expectations, pension plan asset returns less than assumed, integration of acquisitions and other risks which may be detailed in the company’s other Securities and Exchange Commission filings. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual results and outcomes may differ materially from those indicated or implied in the forward-looking statements. This report should be read in conjunction with information provided in the financial statements appearing in the company’s Annual Report on Form 10-K for the year ended January 1, 2011. For a further discussion of the risk factors of the company, please see Item 1A. “Risk Factors” to the company’s Annual Report on Form 10-K for the year ended January 1, 2011. ### LITTELFUSE, INC. Net Sales by Business Unit and Geography (In millions of USD, unaudited) Third Quarter Year-to-Date 2010(a) % Change 2010(a) % Change Business Unit Electronics $ $ (7
